Name: Commission Regulation (EC) No 628/2004 of 2 April 2004 concerning tenders submitted in response to the invitation to tender for the export to certain third countries of wholly milled and parboiled long grain rice B issued in Regulation (EC) No 1877/2003
 Type: Regulation
 Subject Matter: cooperation policy;  plant product;  trade policy
 Date Published: nan

 Avis juridique important|32004R0628Commission Regulation (EC) No 628/2004 of 2 April 2004 concerning tenders submitted in response to the invitation to tender for the export to certain third countries of wholly milled and parboiled long grain rice B issued in Regulation (EC) No 1877/2003 Official Journal L 099 , 03/04/2004 P. 0006 - 0006Commission Regulation (EC) No 628/2004of 2 April 2004concerning tenders submitted in response to the invitation to tender for the export to certain third countries of wholly milled and parboiled long grain rice B issued in Regulation (EC) No 1877/2003THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EC) No 3072/95 of 22 December 1995 on the common organisation of the market in rice(1), and in particular Article 13(3) thereof,Whereas:(1) An invitation to tender for the export refund on rice was issued pursuant to Commission Regulation (EC) No 1877/2003(2).(2) Article 5 of Commission Regulation (EEC) No 584/75(3), allows the Commission to decide, in accordance with the procedure laid down in Article 22 of Regulation (EC) No 3072/95 and on the basis of the tenders submitted, to make no award.(3) On the basis of the criteria laid down in Article 13 of Regulation (EC) No 3072/95 a maximum refund should not be fixed.(4) The measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Cereals,HAS ADOPTED THIS REGULATION:Article 1No action shall be taken on the tenders submitted from 29 March to 1 April 2004 in response to the invitation to tender for the export refund on wholly milled and parboiled long grain rice B to certain third countries issued in Regulation (EC) No 1877/2003.Article 2This Regulation shall enter into force on 3 April 2004.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 2 April 2004.For the CommissionFranz FischlerMember of the Commission(1) OJ L 329, 30.12.1995, p. 18. Regulation as last amended by Commission Regulation (EC) No 411/2002 (OJ L 62, 5.3.2002, p. 27).(2) OJ L 275, 25.10.2003, p. 20.(3) OJ L 61, 7.3.1975, p. 25. Regulation as last amended by Regulation (EC) No 1948/2002 (OJ L 299, 1.11.2002, p. 18).